Citation Nr: 1215966	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a deviated septum and rhinoplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  
 
In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of a deviated septum and rhinoplasty.  He testified in March 2012 that he did not experience a nasal condition prior to active duty and first developed problems with breathing during service.  He underwent a rhinoplasty at a German hospital in December 1991 and has had problems breathing ever since.  Service records document that the Veteran underwent a rhinoplasty during service, but also contain reports from the Veteran that he incurred a nasal injury as a child and had experienced trouble breathing.  

The Veteran's November 1987 enlistment examination was negative for any nasal or breathing abnormalities, therefore the presumption of soundness is for application in this case.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  Id. 
The Board finds that the current record is not sufficient to determine whether the Veteran's deviated septum clearly and unmistakably existed prior to service and was not aggravated therein.  Therefore, upon remand, the Veteran should be provided a VA examination to include an appropriate medical opinion addressing the etiology of the Veteran's claimed disability. 

Additionally, the Veteran's service records confirm that he underwent a rhinoplasty in October 1991 at a private hospital in Germany identified as the "Klinikum Steglitz" and the "Universitätsklinikum Steglitz" in an October 1990 treatment record and January 1992 separation examination.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Veteran should be contacted and asked to execute a release to allow VA to obtain records on his behalf from the German hospital that performed his rhinoplasty in October 1991.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide a medical release authorizing VA to obtain medical treatment records from the private facility in Germany that performed his October 1991 rhinoplasty.  Service treatment records identify this facility as the Universitätsklinikum Steglitz and the address for the hospital is Charité - Universitätsmedizin Berlin, Campus Benjamin Franklin, Hindenburgdamm 30, 12203 Berlin, Germany.  

2.  If the Veteran executes a valid medical release, obtain records of treatment from the specified health care provider.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed residuals of a deviated septum.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should physically examine the Veteran and review the complete claims file, to include the service treatment records, and offer an opinion addressing whether the Veteran's deviated septum clearly and unmistakably (obvious and manifest) existed prior to service, or whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

If the examiner determines that the Veteran's deviated septum did not clearly and unmistakably (obvious and manifest) exist prior to service or was not clearly and unmistakably (obvious and manifest) not aggravated (increased in severity beyond the natural progress of the disease) during service, the examiner should then opine as to whether it is whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to active service.

The rationale for all opinions expressed should also be provided.

5.  Readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for a response before returning the claims folder to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


